Citation Nr: 1112079	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-47 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk







INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffao, New York which granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective from June 17, 2008.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by audiometric test results corresponding to numeric designations no worse than Level I in each ear and speech recognition ability no worse than 94% in the right ear and no worse than 98% in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009);  38 C.F.R. §§ 3.159, 4.85, 4.86,  Diagnostic Code (DC) 6100 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  38 C.F.R. § 3.159(b) (2010);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006);  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in June 2008.  This letter informed the Veteran of what information and evidence was required to substantiate the underlying issue of entitlement to service connection for bilateral hearing loss and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

However, that underlying service connection claim has been granted.  The issue currently before the Board is whether a compensable rating is warranted for the now service-connected bilateral hearing loss.  With respect to this issue, the Board reiterates that the appeal arises from the initial award of service connection.  In Dingess, the Court held that, in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91;  see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating);  see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995);  see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service- connected disability fall under the category of "original claims").

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002);  38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating such claim.  In particular, the record contains the Veteran's service treatment records, service personnel records, statements from the Veteran, a statement from a private physician, and a VA examination report.  In this regard, the Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in February 2009.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007);  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran.  Essentially, all available evidence that could substantiate his claim has been obtained.  

Accordingly, the Board concludes that all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1 (2010).  Each service- connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Moreover, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the claim has been pending.  In those instances, it is appropriate to apply staged ratings.  Id.

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Here, the Veteran's service-connected bilateral hearing loss is currently rated as zero percent disabling under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Throughout the current appeal, the Veteran has asserted that this disability is of such severity as to warrant a compensable rating.  

Under controlling laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq. Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Audiometric testing conducted at a February 2009 VA examination showed puretone thresholds of 5, 15, 50, and 65 decibels in the right ear and puretone thresholds of 5, 0, 50, and 70 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 34 decibels in the right ear and 31 decibels in the left ear.  Speech recognition ability was 94 percent in the right ear and 98 percent in the left ear.  These audiological findings are not contradicted by any other medical opinion of record.  Specifically, these findings, which show normal hearing through 2000 Hertz sloping to severe hearing loss, are consistent with the findings shown at subsequent VA audiological testing in February 2011.  In addition, the speech recognition scores shown at the February 2009 examination are consistent with those scores illustrated at the subsequent February 2011 study.  

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss, at its very worst, is assigned a numeric designation of I and the left ear hearing loss, at its very worst, is assigned a numeric designation of I.  These test scores do not result in the Veteran's bilateral hearing loss being rated as more than zero percent disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a compensable evaluation is not warranted under Table VII.  Id.  This is true throughout the period of time during which his claim has been pending, and therefore consideration of staged ratings is not warranted.  Henderson, supra.

As is apparent from the results set out above, the Veteran did not have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) in either ear.  Consequently, 38 C.F.R. § 4.86(a) is not for application.

Moreover, as is apparent from the results set out above, the Veteran did not have thresholds of 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz. Consequently, 38 C.F.R. § 4.86(b) is not for application for either ear based on this criteria.  

The Board acknowledges that the Veteran is credible to report on what he sees and feels and that other persons are credible to report on what they can see.  See Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, supra; & Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For example, the Veteran is competent to report that he has problems hearing people talk.  However, the Veteran is not competent to opine as to the puretone thresholds or speech recognition ability because such opinions requires medical expertise which he has not been shown to have, and these types of findings are not readily observable by a lay person.  Id.  See also Espiritu, supra.  Rather, the Board finds more competent and credible the medical opinion provided by the expert at the Veteran's recent audiological examination than his own lay assertions.  Id.  See also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b) (West 2002).  See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a schedular compensable rating for bilateral hearing loss must be denied.

In addition, the Board will consider whether an extraschedular evaluation is warranted for the Veteran's bilateral hearing loss, pursuant to 38 C.F.R. § 3.321(b)(1) (2010).  Although the Veteran and his representative claim that the rating schedule does not adequately compensate the claimant for the problems caused by his bilateral hearing loss, the evidence does not objectively show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  Id.  There simply is no objective evidence that his bilateral hearing loss, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.

It is undisputed that this disability affects employment, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Therefore, given the lack of objective evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met despite the Veteran's representative's claims to the contrary.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In adjudicating the current appeal for an increased rating, the Board has also not overlooked the Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a TDIU when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected bilateral hearing loss prevents him from obtaining and maintaining employment.

In addition, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Specifically, the Court reasoned that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

In the present appeal, during the February 2009 audiological examination, the VA examiner did not determine whether or not there was a significant impairment of the Veteran's employability or whether there was any effect on his usual daily activities as a result of his hearing loss.  Although the examiner provided no discussion of the functional effects caused by the Veteran's bilateral hearing loss disability, no prejudice results because other evidence of record adequately reflected on this issue.  Specifically, during that VA examination, the Veteran himself addressed his difficulty hearing children and women.  Also, the Veteran reiterated in his letter to the Board that his quality of life is not the same with his family, because he loses much of the conversation around him even when he wears his hearing aids.  See Veteran's letter to the Board dated February 2011.  Thus, evidence pertaining to the functional difficulties associated with the Veteran's hearing loss is of record.  The Board has reviewed and considered this evidence but finds that, as discussed herein, these difficulties do not warrant a compensable schedular rating or referral for extraschedular consideration.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


